DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 16/718,775 and 16/718,333 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach or clearly suggest building a stackup of thermoplastic members, a thermoplastic skin, and a plurality of stringer bladders, positioning the stackup between an inner and outer tooling, passing a plurality of pressurization tubes through the stringer bladders, and holding and heating the stackup to form the composite.  Passing a plurality of pressurization tubes through the bladders is considered to require the tubes be separate elements from the bladders and have a separate entry and exit point from the bladder and the tubes are inserted in some manner since “passing” is considered to require a step of placing/inserting a separate tube through the bladders.  While Hirabayashi(US Publication 2019/0118420) shows a tube which is separate from the bladder which is placed into the bladder, it does not pass through the bladder( i.e. have an entry and exit point).  While Hoffman et al.(US Publication 2016/0368174) has a channel which goes through the bladder, it is not a separate tube and it is not passed/inserted into the bladder.  Regarding claim 19, the prior art of record does not teach or clearly suggest a stack of an inner tooling, a first susceptor,  a stackup of thermoplastic members, a thermoplastic skin, and a plurality of stringer bladders, a plurality of pressurization tools extending through the stringer bladders, a second susceptor,  an outer tooling, and a load constraint to hold them in place.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746